Citation Nr: 0709708	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement for medical expenses related to 
emergency room and emergency services on April 29, 2005.


WITNESS AT HEARINGS ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to August 1967 (noted as verified by internal 
department correspondence).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Togus, Maine.  
In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Court, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  
The Board notes there is no indication in the VCAA that 
Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code (Chapter 17).  See 38 C.F.R. §§ 17.1004, 17.1006 (2006); 
see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Although it is unclear whether the revised provisions of the 
VCAA apply to claims adjudicated under Chapter 17, a review 
of the record shows the veteran was notified of the VCAA as 
to his present appeal by correspondence dated in July 2005.  

In addition to consideration of this claim under 38 C.F.R. 
§ 17.120, it appears that other regulatory criteria may be 
applicable in this case.  In his May 2005 notice of 
disagreement the veteran appears to be claiming that 
reimbursement is warranted under the provisions of 
38 U.S.C.A. § 1725 (West 2002) (also known as the Millennium 
Health Care Act).  The Board notes that the law and 
regulations applicable to this matter are distinct from the 
issue considered in the adjudication of this appeal and that 
the information necessary for an adequate determination on 
this basis has not been obtained.  Therefore, additional 
development is required prior to appellate review.

VA law provides that the Secretary may provide reimbursement 
or payment for the reasonable value of emergency treatment 
furnished to a veteran in a non-VA facility if the veteran 
referred is an individual who is an active VA health-care 
participant and is personally liable for emergency treatment 
furnished in a non-VA facility.  It is noted that a veteran 
is personally liable for emergency treatment if the veteran 
(A) is financially liable to the provider of emergency 
treatment for that treatment; (B) has no entitlement to care 
or services under a health-plan contract; (C) has no other 
contractual or legal recourse against a third party that 
would, in whole or in part, extinguish such liability to the 
provider; and (D) is not eligible for reimbursement for 
medical care or services under laws authorizing payment for 
emergency treatment for service-connected disabilities.  See 
38 U.S.C.A. § 1725 (West 2002).

The term "emergency treatment" is defined as medical care 
or services furnished, in the judgment of the Secretary, (A) 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (B) when such care or services are rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (C) until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility.  38 U.S.C.A. § 1725(f).

Regulations provide that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
if the veteran satisfies all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VHA should consider whether at 
the time the claimed emergency 
treatment was furnished, the veteran 
was enrolled in VA's health care system 
and had received medical services 
within the previous 24-month period; or 
whether he was or is financially liable 
to the provider of emergency treatment 
for this treatment; and, whether or not 
the veteran had coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment.

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



